Citation Nr: 1211756
Decision Date: 03/14/12	Archive Date: 04/11/12


DOCKET NO.  08-05 328	)	DATE MAR 14 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement an initial compensable rating for the residuals of a right jaw injury, to include right cheek scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to November 1969, with decorations and awards including the Purple Heart Medal and Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for scars on the right cheek as residuals of a right jaw injury, and assigned a noncompensable disability rating.  The Veteran appealed for a higher rating.  In May 2009, the appellant testified at a hearing before the undersigned member of the Board.  In December 2009, the Board remanded the claim for additional development.  

Since the issuance of the supplemental statement of the case in May 2011, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2011). 

The claims for service connection for fibromyalgia and for dental trauma as a residual of a right jaw injury, to include extraction of teeth 3, 4, 29, and 30, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's residuals of a right jaw injury, to include right cheek scars, have been manifested by one, but no more, characteristic of disfigurement; there is no nerve or muscle group involvement; and there is no limitation of motion as a result of the right cheek scars.
CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but not higher, for residuals of a right jaw injury, to include right cheek scars, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (in effect prior to October 23, 2008); 38 C.F.R. §§ 4.25, 4.118, Diagnostic Codes 7800-7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VAs duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by comparing the Veterans symptoms with criteria listed in VAs Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service medical records show that in April 1968, he sustained shrapnel wound to his face, tongue, and right gingival.  There was no artery or nerve involvement.  The wound was debrided, and four of the Veteran's teeth, 3, 4 29, and 30 were extracted.  A June 2007 rating decision granted service connection for scars on the right cheek as residuals of a right jaw injury, and assigned a 0 percent disability rating under Diagnostic Code 7899-7800.  The Veteran asserts that he is entitled to an initial compensable rating for residuals of a right jaw injury, to include scars on the right cheek.  Specifically, the Veteran asserted that when he sustained the in-service shrapnel wound to the face, he also injured his tongue, which was severed.  Reportedly, he was hospitalized for the injuries for a number of weeks, undergoing surgery.  He contends that he currently suffers from residuals of the right jaw injury, including migraine headaches, nerve damage, stiffness on the left side of his neck, trouble pronouncing words, biting his tongue when chewing, pain at the site of the excision of his teeth, and occasional discomfort when opening his mouth. 

The Veteran's scars on the right cheek as residuals of a right jaw are currently rated under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7800.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).

The schedular criteria for rating scars have undergone revision since the appellant filed his claim.  The amendment, affecting Diagnostic Codes 7800-7805, was effective October 23, 2008.  Those revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Additionally, a Veteran rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim prior to 2008, and has not requested such consideration.  However, the representative appears to have referenced the new criteria in making arguments in support of the claim for increase, and the RO informed him of both the old and new criteria in the statement of the case and the supplemental statement of the case.  Therefore, the Board also will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest rating.  The appellant is entitled to the most favorable of the versions of a regulation that was revised during his appeal, however rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable diagnostic codes at will be applied to the period on or after the effective date of the new regulation, and the amended version will be applied as of its effective date, to determine which is more advantageous to the Veteran.  38 C.F.R. § 4.118 (2011). 

The eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Diagnostic Code 7800, as in effect prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Tissue loss of the auricle was to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye was to be rated under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Unretouched color photographs were to be taken into consideration when rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (2), (3) (2008). 

Ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion were rated using Diagnostic Code 7802.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) were rated 10 percent.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) were rated 20 percent.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) were rated 30 percent.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) were rated 40 percent.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2008).

Diagnostic Code 7802 provided a 10 percent rating for scars, other than the head, face, or neck, that were superficial or that did not cause limited motion with an area or areas of 144 square inches (929 square centimeters) or greater.  Diagnostic Code 7803 provided for a 10 percent rating for superficial unstable scars.  Diagnostic Code 7805 provided a 10 percent rating for superficial scars that were painful on examination.  Diagnostic Code 7805 provides that other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008). 

Under the revised criteria, effective from October 23, 2008, Diagnostic Code 7800 applies to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate diagnostic codes and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assigned a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4), (5) (2011).

Under the criteria of revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2011). 

Under the criteria of revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  That is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011). 

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011). 

Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011). 

VA treatment records starting in April 2003 do not show treatment for residuals of a right jaw injury.  In January 2007, the Veteran underwent a VA scar examination.  The Veteran reported not having any problems with his facial scars, but rather he was concerned about his teeth.  On examination, there were three small horizontal oblique scars on the right cheek about 1.5 centimeters away from the angle of the mouth.  The top scar measured 0.5 centimeters, and the middle and lower scars each measured 0.4 centimeters.  The scars were not painful on examination and texture was normal.  There was no adherence to underlying tissue.  The texture of the skin and color of the scars were normal and the scars were stable.  On palpation, the scars were minimally depressed when compared to the surface contour of the surrounding skin.  The scars were superficial.  There was no disfigurement, edema or keloid formation.  There was no limitation of motion or limitation of function caused by these scars.  The diagnosis was superficial scars of the right cheek with no disfigurement or limitation of function. 

On VA dental examination in March 2010, the Veteran denied a history of pain, difficulty chewing, swelling, difficulty opening the mouth, or difficulty talking.  There was no loss of bone, nonunion, or malunion of the mandible or the maxilla.  

In December 2010, the Veteran underwent a VA neurological examination, to evaluate for nerve damage to the neck, and headaches, as residuals of the right jaw injury.  The Veteran stated that due to nerve damage from the in-service injury, the muscles on the left side of his neck would tighten.  The Veteran complained of daily migraine headaches associated with an in-service right eye injury.  On examination, the cranial nerves were intact.  There was no evidence of chorea or carotid bruits.  An electromyography study revealed mild right carpal tunnel, and left ulnar neuropathy because of mild axonal degeneration without any significant entrapment at the elbow.  There was no cervical radiculopathy.  The examiner concluded that there was no evidence of any neurological deficit, except for mild vibratory and pinprick sensory deficit in the left hand and left foot.  Examination of the cervical spine was essentially normal.  X-rays of the cervical spine were suggestive of spondylosis from C3 to C7.  The examiner opined that the Veterans headaches were not a residual of the right jaw injury.  The examiner also found that the Veterans complaints of tightness of the left neck muscles was not related to the shrapnel wound to his right jaw, because the superficial injuries on his right cheek would not cause damage to the spine or other nerve damage.  In an addendum report in January 2011, the examiner added that following a review of the claims file and an examination of the Veteran, there was no neurological disability or nerve damage due to the superficial shrapnel injury to the Veterans right cheek.  There was no electrodiagnostic evidence of any neurological deficit caused by the shrapnel injury to the Veterans right cheek, nor was there any evidence of cervical radiculopathy.  The examiner indicated that the Veterans cervical spondylosis was not related to the superficial shrapnel injury to the right cheek because such an injury would not cause any cervical spine disability.  

On VA scar examination in December 2010, the examiner noted three small horizontal oblique scars on the right cheek.  The top scar measured 0.4 centimeters, the middle scar measured 0.5 centimeters, and the lower scar each measured 0.3 centimeters.  The scars were not painful or tender on examination and texture was normal.  There was no adherence to underlying tissue, or tissue loss.  The scars were superficial.  There was no disfigurement, inflammation, abnormal texture, hyperpigmentation, hypopigmentation, edema or keloid formation.  The skin was not indurated or inflexible.  Contour was elevated or depressed.  There were no disabling effects due to the scars.  There was no disfigurement or limitation of function caused by these scars.  The scars were not productive of gross distortion or asymmetry.  

The Board finds that the Veteran meets the criteria under either version of Diagnostic Code 7800 for a 10 percent rating for his right cheek scars.  That is based on the fact that he meets one of the eight characteristics of disfigurement.  On VA scar examination in January 2007, the examiner noted that the scars were minimally depressed on palpation when compared to the surface contour of the surrounding skin.  Similarly, in December 2010, the VA examiner noted that the scar contour was elevated or depressed.  Therefore, the Board finds that a 10 percent rating for the Veteran's scars on the right cheek as residuals of a right jaw is warranted. 

However, the Board finds that a rating higher than 10 percent is not warranted under Code 7800 because the Veteran's scars on the right cheek as residuals of a right jaw injury are not shown to meet any of other seven characteristics of disfigurement.  The evidence of record does not show that the appellant's scars cause disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The appellant's facial scars were not 5 or more inches in length, were not at least one-quarter inch wide at the widest point, they were not adherent to underlying tissue, nor hypo or hyper pigmented, underlying soft tissue was not missing, and the skin was not indurated and inflexible in an area exceeding six square inches.  Inasmuch as the Veteran does not meet any of the other seven characteristics of disfigurement for his right cheek scars, the Board finds that the criteria for a higher than 10 percent have not been met and a rating higher than 10 percent is thus not warranted.

The regulatory amendments include the addition of Note (4) under Diagnostic Code 7800.  That note provides that VA should separately rate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic codes and apply § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  Sensory loss in the face would be rated pursuant to disease of the cranial nerves under 38 C.F.R. § 4.124.  Diagnostic Codes 8205, 8207, 8209-8212 govern the cranial nerves, and provide 10 percent ratings for moderate incomplete paralysis.  Anything less severe than moderate incomplete paralysis would be rated 0 percent. 

Here, the Veteran has complained of nerve damage, migraine headaches, and stiffness on the left side of his neck.  On VA neurological examination in December 2010, the cranial nerves were found to be intact and the examiner concluded that the Veterans complaints of tightness of the left neck muscles were not related to the shrapnel wound to his right jaw, because these superficial injuries on his right cheek did not cause damage to the spine or other nerve damage.  In an addendum report in January 2011, the examiner added that following a review of the claims file and an examination of the Veteran, there was no neurological disability or nerve damage due to the superficial shrapnel injury to the Veterans right cheek.  There was no electrodiagnostic evidence of any neurological deficit caused by the shrapnel injury to the Veterans right cheek, nor was there any evidence of cervical radiculopathy.  The examiner indicated that the Veterans cervical spondylosis was not related to the superficial shrapnel injury to the right cheek because such an injury would not cause any cervical spine disability.  As there is no objective medical evidence of nerve or muscle group involvement, the Board finds that a separate compensable rating under the neurological codes for rating cranial nerves, or residuals of associated muscle injury, is not for application.

Moreover, to the extent that the Veteran claims to suffer from migraine headaches as a residual of the in-service right jaw shrapnel wound, the VA examiner in December 2010 specifically found that the Veterans headaches were not residual of the right jaw injury.  Furthermore, the Board notes that service connection is already in effect for headaches, which have been rated 10 percent disabling.  The Board notes that the rating of the same disability under various diagnoses is to be avoided.  The rating of the same manifestation under different diagnoses, a practice known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Diagnostic Codes 7801 and 7802 are not applicable as they apply to scars other than on the head, face, or neck.  As the facial scars were not superficial or unstable, or painful on examination, ratings under Diagnostic Codes 7803 or 7804 are not warranted.  Although the Veteran reported subjective complaints of difficulty chewing as a result of the scars, difficulty opening his mouth and pronouncing words, there is no objective evidence of limitation of function of the affected part.  Moreover, on VA dental examination in March 2010, the Veteran denied a history of pain, difficulty chewing, swelling, difficulty opening the mouth, or difficulty talking, and none was noted on examination.  Additionally, the VA examiners in January 2007, and December 2010, specifically found there was no limitation of motion or limitation of function caused by the scars.  Therefore, the Board finds that a higher rating under Diagnostic Code 7805 is not warranted because the objective examination did not find any residual loss of function that could be rated.  38 C.F.R. § 4.118 (in effect prior to October 23, 2008). 

The Board has considered the Veterans statements regarding symptomatology associated with the residuals of a right jaw shrapnel wound.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Competent evidence concerning the nature and extent of the Veteran's residuals of a right jaw injury, to include scars, has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to scars is rated.  However, the findings of the examinations do not support the assignment of any higher or separate ratings.  The Board finds those examination findings to be highly persuasive and probative.

Therefore, the Board finds those examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  In conclusion, the Board finds that a 10 percent disability rating, but not higher, is appropriate for the Veteran's service-connected right cheek scars as residuals of a right jaw injury.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VAs Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veterans disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected residuals of a right jaw injury reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

An initial rating of 10 percent, but not higher, for the residuals of a right jaw injury, to include right cheek scars, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help Veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


